DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 06/03/2022 have been entered. Claims 1-7, 11, 14, 17, and 20 are currently pending where claims 8-10, 12, 13, 15, 16, 18, and 19 have been cancelled from consideration. 

Allowable Subject Matter
Claims 1-7, 11, 14, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments submitted 06/03/2022 have been reviewed and are found to be persuasive. The cited references of Fuji, Katsuhisa, and Kawat were used to previously anticipate the language of claim 1. The structure as recited by claim 1 is found in each of the references directly mentioned such that a combination could be made. However, Applicant has correctly pointed out that the Fuji reference is teaching the opposite of the claim language by insulating the compressor as opposed to the required dissipation of heat. The use of Fuji to insulate the compressor as opposed to allow for heat to be dissipated away would make Fuji insufficient as a primary reference over claim 1. Therefore, claims 1-7, 11, 14, 17, and 20 are found to be allowable over the prior art for at least this reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746